—Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Police Commissioner of the City of New Rochelle, which, after a hearing, (1) found petitioner guilty of certain misconduct and (2) suspended him without pay for a period of 30 days. Determination confirmed and proceeding dismissed *983on the merits, without costs or disbursements. At the hearing, substantial evidence was presented from which the police commissioner could conclude that petitioner had failed to detect a forced entry into a commercial building and thereby violated the police department rules and regulations. Under these circumstances, we do not believe that the punishment imposed was shocking to one’s sense of fairness. (See Matter of Pell v Board of Educ., 34 NY2d 222; Matter of McDermott v Murphy, 15 AD2d 479, affd 12 NY2d 780.) Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.